Exhibit 10.38

STANDARD INDUSTRIAL LEASE-GROSS

AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION

LOGO [g84009image002.jpg]

1. Parties. This Lease, dated, for reference purposes only, October 28, 1985, is
made by and between TRICO RENTS, a Partnership (herein called “Lessor”) and
CERADYNE, INC., a California Corporation (herein called “Lessee”).

2. Premises. Lessor hereby leases to Lessee and Lessee leases from Lessor for
the term, at the rental, and upon all of the conditions set forth herein, that
certain real property situated in the County of Orange State of California
commonly known as 3169–B Red Hill Avenue, Costa Mesa, California and described
as an office suite of approximately 3,600 square feet. Said real property
including the land and all improvements therein, is herein called “the
Premises”.

3. Term.

3.1 Term. The term of this Lease shall be for Five (5) Years commencing on
November 1, 1985 and ending on October 31, 1990 unless sooner terminated
pursuant to any provision hereof.

3.2 Delay in Possession. Notwithstanding said commencement date, if for any
reason Lessor cannot deliver possession of the Premises to Lessee on said date,
Lessor shall not be subject to any liability therefor, nor shall such failure
affect the validity of this Lease or the obligations of Lessee hereunder or
extend the term hereof, but in such case, Lessee shall not be obligated to pay
rent until possession of the Premises is tendered to Lessee; provided, however,
that if Lessor shall not have delivered possession of the Premises within sixty
(60) days from said commencement date, Lessee may, at Lessee’s option, by notice
in writing to Lessor within ten (10) days thereafter, cancel this Lease, in
which event the parties shall be discharged from all obligations hereunder;
provided further, however, that if such written notice of Lessee is not received
by Lessor within said ten (10) day period, Lessee’s right to cancel this Lease
hereunder shall terminate and be of no further force or effect.

3.3 Early Possession. If Lessee occupies the Premises prior to said commencement
date, such occupancy shall be subject to all provisions hereof, such occupancy
shall not advance the termination date, and Lessee shall pay rent for such
period at the initial monthly rates set forth below.

4. Rent. Lessee shall pay to Lessor as rent for the Premises,
                                                             , in advance, on
the              day of each month of the term hereof. Lessee shall pay Lessor
upon the execution hereof $                     as rent for See Paragraph 47 for
amendment to this paragraph. Rent for any period during the term hereof which is
for less than one month shall be a pro rata portion of the monthly installment.
Rent shall be payable in lawful money of the United States to Lessor at the
address stated herein or to such other persons or at such other places as Lessor
may designate in writing.

5. Security Deposit. Lessee shall deposit with Lessor upon execution hereof
$3,649.00 as security for Lessee’s faithful performance of Lessee’s obligations
hereunder. If Lessee fails to pay rent or other charges due hereunder, or
otherwise defaults with respect to any provision of this Lease, Lessor may use,
apply or retain all or any portion of said deposit for the payment of any rent
or other charge in default or for the payment of any other sum to which Lessor
may become obligated by reason of Lessee’s default, or to compensate Lessor for
any loss or damage which Lessor may suffer thereby. If Lessor so uses or applies
all or any portion of said deposit, Lessee shall within ten (10) days after
written demand therefor deposit cash with Lessor in an amount sufficient to
restore said deposit to the full amount hereinabove stated and Lessee’s failure
to do so shall be a material breach of this Lease. If the monthly rent shall,
from time to time, increase during the term of this Lease, Lessee shall
thereupon deposit with Lessor additional security deposit so that the amount of
security deposit held by Lessor shall at all times bear the same, proportion to
current rent as the original security deposit bears to the original monthly rent
set forth in paragraph 4 hereof. Lessor shall not be required to keep said
deposit separate from its general accounts. If Lessee performs all of Lessee’s
obligations hereunder, said deposit, or so much thereof as has not theretofore
been applied by Lessor, shall be returned, without payment of interest or other
increment for its use, to Lessee (or, at Lessor’s option, to the last assignee,
if any, of Lessee’s interest hereunder) at the expiration of the term hereof,
and after Lessee has vacated the Premises. No trust relationship is created
herein between Lessor and Lessee with respect to said Security Deposit.

6. Use.

6.1 Use. The Premises shall be used and occupied only for corporate offices for
a hi-tech ceramics company and affiliated operations. or any other use which is
reasonably comparable and for no other purpose.

6.2 Compliance with Law.

(a) Lessor warrants to Lessee that the Premises, in its state existing on the
date that the Lease term commences, but without regard to the use for which
Lessee will use the Premises, does not violate any covenants or restrictions of
record, or any applicable building code, regulation or ordinance in effect on
such Lease term commencement date. In the event it is determined that this
warranty has been violated, then it shall be the obligation of the Lessor, after
written notice from Lessee, to promptly, at Lessor’s sole cost and expense,
rectify any such violation. In the event Lessee does not give to Lessor written
notice of the violation of this warranty within six months from the date that
the Lease term commences, the correction of same shall be the obligation of the
Lessee at Lessee’s sole cost. The warranty contained in this paragraph 6.2
(a) shall be of no force or effect if, prior to the date of this Lease, Lessee
was the owner or occupant of the Premises, and, in such event, Lessee shall
correct any such violation at Lessee’s sole cost.

(b) Except as provided in paragraph 6.2(a), Lessee shall, at Lessee’s expense,
comply promptly with all applicable statutes, ordinances, rules, regulations,
orders, covenants and restrictions of record, and requirements in effect during
the term or any part of the term hereof, regulating the use by Lessee of the
Premises. Lessee shall not use nor permit the use of the Premises in any manner
that will tend to create waste or a nuisance or, if there shall be more than one
tenant in the building containing the Premises, shall tend to disturb such other
tenants.

6.3 Condition of Premises.

(a) Lessor shall deliver the Premises to Lessee clean and free of debris on
Lease commencement date (unless Lessee is already in possession) and Lessor
further warrants to Lessee that the plumbing, lighting, air conditioning,
heating, and loading doors in the Premises shall be in good operating condition
on the Lease commencement date. In the event that it is determined that this
warranty has been violated, then it shall be the obligation of Lessor, after
receipt of written notice from Lessee setting forth with specificity the nature
of the violation, to promptly, at Lessor’s sole cost, rectify such violation.
Lessee’s failure to give such written notice to Lessor within thirty (30) days
after the Lease commencement date shall cause the conclusive presumption that
Lessor has complied with all of Lessor’s obligations hereunder. The warranty
contained in this paragraph 6.3(a) shall be of no force or effect if prior to
the date of this Lease, Lessee was the owner or occupant of the Premises.

(b) Except as otherwise provided in this Lease, Lessee hereby accepts the
Premises in their condition existing as of the Lease commencement date or the
date that Lessee takes possession of the Premises, whichever is earlier, subject
to all applicable zoning, municipal, county and state laws, ordinances and
regulations governing and regulating the use of the Premises, and any covenants
or restrictions of record and accepts this Lease subject thereto and to all
matters disclosed thereby and by any exhibits attached hereto. Lessee
acknowledges that neither Lessor nor Lessor’s agent has made any representation
or warranty as to the present or future suitability of the Premises for the
conduct of Lessee’s business.

7. Maintenance, Repairs and Alterations.

7.1 Lessor’s Obligations. Subject to the provisions of Paragraphs 6, 7.2, and 9
and except for damage caused by any negligent or intentional act or omission of
Lessee, Lessee’s agents, employees, or invitees in which event Lessee shall
repair the damage, Lessor, at Lessor’s expense, shall keep in good order,
condition and repair the foundations, exterior walls and the exterior roof of
the Premises. Lessor shall not, however, be obligated to paint such exterior,
nor shall Lessor be required to maintain the interior surface of exterior walls,
windows, doors or plate glass. Lessor shall have no obligation to make repairs
under this Paragraph 7.1 until a reasonable time after receipt of written notice
of the need for such repairs. Lessee expressly waives the benefits of any
statute now or hereafter in effect which would otherwise afford Lessee the right
to make repairs at Lessor’s expense or to terminate this Lease because of
Lessor’s failure to keep the Premises in good order, condition and repair.

7.2 Lessee’s Obligations.

(a) Subject to the provisions of Paragraphs 6, 7.1 and 9, Lessee, at Lessee’s
expense, shall keep in good order, condition and repair the Premises and every
part thereof (whether or not the damaged portion of the Premises or the means of
repairing the same are reasonably or readily accessable to Lessee) including,
without limiting the generality of the foregoing, all plumbing, heating, air
conditioning, (Lessee shall procure and

 

© American Industrial Real Estate Association 1980

   GROSS    Initial:    /s/ KRM



--------------------------------------------------------------------------------

maintain, at Lessee’s expense, an air conditioning system maintenance contract)
ventilating, electrical and lighting facilities and equipment within the
Premises, fixtures, interior walls and interior surface of exterior walls,
ceilings, windows, doors, plate glass, and skylights, located within the
Premises, and all landscaping, driveways, parking lots, fences and signs located
in the Premises and all sidewalks and parkways adjacent to the Premises.

(b) If Lessee fails to perform Lessee’s obligations under this Paragraph 7.2 or
under any other paragraph of this Lease, Lessor may at Lessor’s option enter
upon the Premises after 10 days’ prior written notice to Lessee (except in the
case of emergency, in which case no notice shall be required), perform such
obligations on Lessee’s behalf and put the Premises in good order, condition and
repair, and the cost thereof together with interest thereon at the maximum rate
then allowable by law shall be due and payable as additional rent to Lessor
together with Lessee’s next rental installment.

(c) On the last day of the term hereof, or on any sooner termination, Lessee
shall surrender the Premises to Lessor in the same condition as received,
ordinary wear and tear excepted, clean and free of debris. Lessee shall repair
any damage to the Premises occasioned by the installation or removal of its
trade fixtures, furnishings and equipment. Notwithstanding anything to the
contrary otherwise stated in this Lease, Lessee shall leave the air lines, power
panels, electrical distribution systems, lighting fixtures, space heaters, air
conditioning, plumbing and fencing on the premises in good operating condition.

7.3 Alterations and Additions.

(a) Lessee shall not, without Lessor’s prior written consent make any
alterations, improvements, additions, or Utility Installations in, on or about
the Premises, except for nonstructural alterations not exceeding $2,500 in
cumulative costs during the term of this Lease. In any event, whether or not in
excess of $2,500 in cumulative cost, Lessee shall make no change or alteration
to the exterior of the Premises nor the exterior of the building(s) on the
Premises without Lessor’s prior written consent. As used in this Paragraph 7.3
the term “Utility Installation” shall mean carpeting, window coverings, air
lines, power panels, electrical distribution systems, lighting fixtures, space
heaters, air conditioning, plumbing, and fencing. Lessor may require that Lessee
remove any or all of said alterations, improvements, additions or Utility
Installations at the expiration of the term, and restore the Premises to their
prior condition. Lessor may require Lessee to provide Lessor, at Lessee’s sole
cost and expense, a lien and completion bond in an amount equal to one and
one-half times the estimated cost of such improvements, to insure Lessor against
any liability for mechanic’s and materialmen’s liens and to insure completion of
the work. Should Lessee make any alterations, improvements, additions or Utility
Installations without the prior approval of Lessor, Lessor may require that
Lessee remove any or all of the same.

(b) Any alterations, improvements, additions or Utility Installations in, or
about the Premises that Lessee shall desire to make and which requires the
consent of the Lessor shall be presented to Lessor in written form, with
proposed detailed plans. If Lessor shall give its consent, the consent shall be
deemed conditioned upon Lessee acquiring a permit to do so from appropriate
governmental agencies, the furnishing of a copy thereof to Lessor prior to the
commencement of the work and the compliance by Lessee of all conditions of said
permit in a prompt and expeditious manner.

(c) Lessee shall pay, when due, all claims for labor or materials furnished or
alleged to have been furnished to or for Lessee at or for use in the Premises,
which claims are or may be secured by any mechanics’ or materialmen’s lien
against the Premises or any interest therein. Lessee shall give Lessor not less
than ten (10) days’ notice prior to the commencement of any work in the
Premises, and Lessor shall have the right to post notices of non-responsibility
in or on the Premises as provided by law. If Lessee shall, in good faith,
contest the validity of any such lien, claim or demand, then Lessee shall, at
its sole expense defend itself and Lessor against the same and shall pay and
satisfy any such adverse judgment that may be rendered thereon before the
enforcement thereof against the Lessor or the Premises, upon the condition that
if Lessor shall require, Lessee shall furnish to Lessor a surety bond
satisfactory to Lessor in an amount equal to such contested lien claim or demand
indemnifying Lessor against liability for the same and holding the Premises free
from the effect of such lien or claim. In addition, Lessor may require Lessee to
pay Lessor’s attorneys fees and costs in participating in such action if Lessor
shall decide it is to its best interest to do so.

(d) Unless Lessor requires their removal, as set forth in Paragraph 7.3(a), all
alterations, improvements, additions and Utility Installations (whether or not
such Utility Installations constitute trade fixtures of Lessee), which may be
made on the Premises, shall become the property of Lessor and remain upon and be
surrendered with the Premises at the expiration of the term. Notwithstanding the
provisions of this Paragraph 7.3(d), Lessee’s machinery and equipment, other
than that which is affixed to the Premises so that it cannot be removed without
material damage to the Premises, shall remain the property of Lessee and may be
removed by Lessee subject to the provisions of Paragraph 7.2(c).

8. Insurance; Indemnity.

8.1 Liability Insurance - Lessee. Lessee shall, at Lessee’s expense, obtain and
keep in force during the term of this Lease a policy of Combined Single Limit
Bodily Injury and Property Damage Insurance insuring Lessee and Lessor against
any liability arising out of the use, occupancy or maintenance of the Premises
and all other areas appurtenant thereto. Such insurance shall be in an amount
hot less than $500,000 per occurrence. The policy shall insure performance by
Lessee of the indemnity provisions of this Paragraph 8. The limits of said
insurance shall not, however, limit the liability of Lessee hereunder.

8.2 Liability Insurance - Lessor. Lessor shall obtain and keep in force during
the term of this Lease a policy of Combined Single Limit Bodily Injury and
Property Damage Insurance, insuring Lessor, but not Lessee, against any
liability arising out of the ownership, use, occupancy or maintenance of the
Premises and all areas appurtenant thereto in an amount not less than $500,000
per occurrence.

8.3 Property Insurance. Lessor shall obtain and keep in force during the term of
this Lease a policy or policies of insurance covering loss or damage to the
Premises, but not Lessee’s fixtures, equipment or tenant improvements in an
amount not to exceed the full replacement value thereof, as the same may exist
from time to time, providing protection against all perils included within the
classification of fire, extended coverage, vandalism, malicious mischief, flood
(in the event same is required by a lender having a lien on the Premises)
special extended perils (“all risk”, as such term is used in the insurance
industry) but not plate glass insurance. In addition, the Lessor shall obtain
and keep In force, during the term of this Lease, a policy of rental value
insurance covering a period of one year, with loss payable to Lessor, which
insurance shall also cover all real estate taxes and insurance costs for said
period.

8.4 Payment of Premium Increase.

(a) Lessee shall pay to Lessor, during the term hereof, in addition to the rent,
the amount of any increase in premiums for the insurance required under
Paragraphs 8.2 and 8.3 over and above such premiums paid during the Base Period,
as hereinafter defined, whether such premium increase shall be the result of the
nature of Lessee’s occupancy, any act or omission of Lessee, requirements of the
holder of a mortgage or deed of trust covering the Premises, increased valuation
of the Premises, or general rate increases. In the event that the Premises have
been occupied previously, the words “Base Period” shall mean the last twelve
months of the prior occupancy. In the event that the Premises have never been
previously occupied, the premiums during the “Base Period” shall be deemed to be
the lowest premiums reasonably obtainable for said insurance assuming the most
nominal use of the Premises. Provided, however, in lieu of the Base Period, the
parties may insert a dollar amount at the end of this sentence which figure
shall be considered as the insurance premium for the Base Period:
$                                         . In no event, however, shall Lessee
be responsible for any portion of the premium cost attributable to liability
insurance coverage in excess of $1,000,000 procured under paragraph 8.2.

(b) Lessee shall pay any such premium increases to Lessor within 30 days after
receipt by Lessee of a copy of the premium statement or other satisfactory
evidence of the amount due. If the insurance policies maintained hereunder cover
other improvements in addition to the Premises, Lessor shall also deliver to
Lessee a statement of the amount of such increase attributable to the Premises
and showing in reasonable detail, the manner in which such amount was computed.
If the term of this Lease shall not expire concurrently with the expiration of
the period covered by such insurance, Lessee’s liability for premium increases
shall be prorated on an annual basis.

(c) If the Premises are part of a larger building, then Lessee shall not be
responsible for paying any increase in the property insurance premium caused by
the acts or omissions of any other tenant of the building of which the Premises
are a part.

8.5 Insurance Policies. Insurance required hereunder shall be in companies
holding a “General Policyholders Rating” of at least B plus, or such other
rating as may be required by a lender having a lien on the Premises, as set
forth in the most current issue of “Best’s Insurance Guide”. Lessee shall
deliver to Lessor copies of policies of liability insurance required under
Paragraph 8.1 or certificates evidencing the existence and amounts of such
insurance. No such policy shall be cancellable or subject to reduction of
coverage or other modification except after thirty. (30) days’ prior written
notice to Lessor. Lessee shall, at least thirty (30) days prior to the
expiration of such policies, furnish Lessor with renewals or “binders” thereof,
or Lessor may order such insurance and charge the cost thereof to Lessee, which
amount shall be payable by Lessee upon demand. Lessee shall not do or permit to
be done anything which shall invalidate the insurance policies referred to in
Paragraph 8.3.

8.6 Waiver of Subrogation. Lessee and Lessor each hereby release and relieve the
other, and waive their entire right of recovery against the other for loss or
damage arising out of or incident to the perils insured against under paragraph
8.3, which perils occur in, on or about the Premises, whether due to the
negligence of Lessor or Lessee or their agents, employees, contractors and/or
invitees. Lessee and Lessor shall, upon obtaining the policies of Insurance
required hereunder, give notice to the insurance carrier or carriers that the
foregoing mutual waiver of subrogation is contained in this Lease.

8.7 Indemnity. Lessee shall indemnify and hold harmless Lessor from and against
any and all claims arising from Lessee’s use of the Premises, or from the
conduct of Lessee’s business or from any activity, work or things done,
permitted or suffered by Lessee in or about the Premises or elsewhere and shall
further Indemnify and hold harmless Lessor from and against any and all claims
arising from any breach or default in the performance of any obligation on
Lessee’s part to be performed under the terms of this Lease, or arising from any
negligence of the Lessee, or any of Lessee’s agents, contractors, or employees,
and from and against all costs, attorney’s fees, expenses and liabilities
incurred in the defense of any such claim or any action or proceeding brought
thereon; and in case any action or proceeding be brought against Lessor by
reason of any such claim, Lessee upon notice from Lessor shall defend the same
at Lessee’s expense by counsel satisfactory to Lessor. Lessee, as a material
part of the consideration to Lessor, hereby assumes all risk of damage to
property or injury to persons, in, upon or about the Premises arising from any
cause and Lessee hereby waives all claims in respect thereof against Lessor.

8.8 Exemption of Lessor from Liability. Lessee hereby agrees that Lessor shall
not be liable for injury to Lessee’s business or any loss of income therefrom or
for damage to the goods, wares, merchandise or other property of Lessee,
Lessee’s employees, invitees, customers, or any other person in or about the
Premises, nor shall Lessor be liable for injury to the person of Lessee,
Lessee’s employees, agents or contractors, whether such damage or injury is
caused by or results from fire, steam, electricity, gas, water or rain, or from
the breakage, leakage, obstruction or other defects of pipes, sprinklers, wires,
appliances, plumbing, air conditioning or lighting fixtures, or from any other
cause, whether the said damage or injury results from conditions arising upon
the Premises or upon other portions of the building of which the Premises are a
part, or from other sources or places and regardless of whether the cause of
such damage or injury or the means of repairing the same is inaccessible to
Lessee. Lessor shall not be liable for any damages arising from any act or
neglect of any other tenant, if any, of the building in which the Premises are
located.

 

GROSS

   — 2 —    Initials:    /s/ Illegible



--------------------------------------------------------------------------------

9. Damage or Destruction.

9.1 Definitions.

(a) “Premises Partial Damage” shall herein mean damage or destruction to the
Premises to the extent that the cost of repair is less than 50% of the fair
market value of the Premises immediately prior to such damage or destruction.
“Premises Building Partial Damage” shall herein mean damage or destruction to
the building of which the Premises are a part to the extent that the cost of
repair is less than 50% of the fair market value of such building as a whole
immediately prior to such damage or destruction.

(b) “Premises Total Destruction” shall herein mean damage or destruction to the
Premises to the extent that the cost of repair is 50% or more of the fair market
value of the Premises immediately prior to such damage or destruction. “Premises
Building Total Destruction” shall herein mean damage or destruction to the
building of which the Premises are a part to the extent that the cost of repair
is 50% or more of the fair market value of such building as a whole immediately
prior to such damage or destruction.

(c) “Insured Loss” shall herein mean damage or destruction which was caused by
an event required to be covered by the insurance described in paragraph 8.

9.2 Partial Damage — Insured Loss. Subject to the provisions of paragraphs 9.4,
9.5 and 9.6, if at any time during the term of this Lease there is damage which
is an Insured Loss and which falls into the classification of Premises Partial
Damage or Premises Building Partial Damage, then Lessor shall, at Lessor’s sole
cost, repair such damage, but not Lessee’s fixtures, equipment or tenant
improvements, as soon as reasonably possible and this Lease shall continue in
full force and effect.

9.3. Partial Damage — Uninsured Loss. Subject to the provisions of Paragraphs
9.4, 9.5 and 9.6, if at any time during the term of this Lease there is damage
which is not an Insured Loss and which falls within the classification of
Premises Partial Damage or Premises Building Partial Damage, unless caused by a
negligent or willful act of Lessee (in which event Lessee shall make the repairs
at Lessee’s expense), Lessor may at Lessor’s option either (i) repair such
damage as soon as reasonably possible at Lessor’s expense, in which event this
Lease shall continue in full force and effect, or (ii) give written notice to
Lessee within thirty (30) days after the date of the occurrence of such damage
of Lessor’s intention to cancel and terminate this Lease, as of the date of the
occurrence of such damage. In the event Lessor elects to give such notice of
Lessor’s intention to cancel and terminate this Lease, Lessee shall have the
right within ten (10) days after the receipt of such notice to give written
notice to Lessor of Lessee’s intention to repair such damage at Lessee’s
expense, without reimbursement from Lessor, in which event this Lease shall
continue in full force and effect, and Lessee shall proceed to make such repairs
as soon as reasonably possible. If Lessee does not give such notice within such
10-day period this Lease shall be cancelled and terminated as of the date of the
occurrence of such damage.

9.4 Total Destruction. If at any time during the term of this Lease there is
damage, whether or not an Insured Loss, (including destruction required by any
authorized public authority), which falls into the classification of Premises
Total Destruction or Premises Building Total Destruction, this Lease shall
automatically terminate as of the date of such total destruction.

9.5 Damage Near End of Term.

(a) If at any time during the last six months of the term of this Lease there is
damage, whether or not an Insured Loss, which falls within the classification of
Premises Partial Damage, Lessor may at Lessor’s option cancel and terminate this
Lease as of the date of occurrence of such damage by giving written notice to
Lessee of Lessor’s election to do so within 30 days after the date of occurrence
of such damage.

(b) Notwithstanding paragraph 9.5(a), in the event that Lessee has an option to
extend or renew this Lease, and the time within which said option may be
exercised has not yet expired. Lessee shall exercise such option, if it is to be
exercised at all, no later than 20 days after the occurrence of an Insured Loss
falling within the classification of Premises Partial Damage during the last six
months of the term of this Lease. If Lessee duly exercises such option during
said 20 day period, Lessor shall, at Lessor’s expense, repair such damage as
soon as reasonably possible and this Lease shall continue in full force and
effect. If Lessee fails to exercise such option during said 20 day period, then
Lessor may at Lessor’s option terminate and cancel this Lease as of the
expiration of said 20 day period by giving written notice to Lessee of Lessor’s
election to do so within 10 days after the expiration of said 20 day period,
notwithstanding any term or provision in the grant of option to the contrary.

9.6 Abatement of Rent; Lessee’s Remedies.

(a) In the event of damage described in paragraphs 9.2 or 9.3, and Lessor or
Lessee repairs or restores the Premises pursuant to the provisions of this
Paragraph 9, the rent payable hereunder for the period during which such damage,
repair or restoration continues shall be abated in proportion to the degree to
which Lessee’s use of the Premises is impaired. Except for abatement of rent, if
any, Lessee shall have no claim against Lessor for any damage suffered by reason
of any such damage, destruction, repair or restoration.

(b) If Lessor shall be obligated to repair or restore the Premises under the
provisions of this Paragraph 9 and shall not commence such repair or restoration
within 90 days after such obligations shall accrue, Lessee may at Lessee’s
option cancel and terminate this Lease by giving Lessor written notice of
Lessee’s election to do so at any time prior to the commencement of such repair
or restoration. In such event this Lease shall terminate as of the date of such
notice.

9.7 Termination—Advance Payments. Upon termination of this Lease pursuant to
this Paragraph 9, an equitable adjustment shall be made concerning advance rent
and any advance payments made by Lessee to Lessor. Lessor shall, in addition,
return to Lessee so much of Lessee’s security deposit as has not theretofore
been applied by Lessor.

9.8. Waiver. Lessor and Lessee waive the provisions of any statutes which relate
to termination of leases when leased property is destroyed and agree that such
event shall be governed by the terms of this Lease.

10. Real Property Taxes.

10.1 Payment of Tax Increase. Lessor shall pay the real property tax, as defined
in paragraph 10.3, applicable to the Premises; provided, however, that Lessee
shall pay, in addition to rent, the amount, if any, by which real property taxes
applicable to the Premises increase over the fiscal real estate tax year 1985
1986. Such payment shall be made by Lessee within thirty (30) days after receipt
of Lessor’s written statement setting forth the amount of such increase and the
computation thereof. If the term of this Lease shall not expire concurrently
with the expiration of the tax fiscal year, Lessee’s liability for increased
taxes for the last partial lease year shall be prorated on an annual basis.

10.2 Additional Improvements. Notwithstanding paragraph 10.1 hereof, Lessee
shall pay to Lessor upon demand therefor the entirety of any increase in real
property tax if assessed solely by reason of additional improvements placed upon
the Premises by Lessee or at Lessee’s request.

10.3 Definition of “Real Property Tax”. As used herein, the term “real property
tax” shall include any form of real estate tax or assessment, general, special,
ordinary or extraordinary, and any license fee, commercial rental tax,
improvement bond or bonds, levy or tax (other than inheritance, personal income
or estate taxes) imposed on the Premises by any authority having the direct or
indirect power to tax, including any city, state or federal government, or any
school, agricultural, sanitary, fire, street, drainage or other improvement
district thereof, as against any legal or equitable interest of Lessor in the
Premises or in the real property of which the Premises are a part, as against
Lessor’s right to rent or other income therefrom, and as against Lessor’s
business of leasing the Premises. The term “real property tax” shall also
include any tax, fee, levy, assessment or charge (i) in substitution of,
partially or totally, any tax, fee, levy, assessment or charge hereinabove
included within the definition of “real property tax,” or (ii) the nature of
which was hereinbefore included within the definition of “real property tax,” or
(iii) which is imposed for a service or right not charged prior to June 1, 1978,
or, if previously charged, has been increased since June 1, 1978, or (iv) which
is imposed as a result of a transfer, either partial or total, of Lessor’s
interest in the Premises or which is added to a tax or charge hereinbefore
included within the definition of real property tax by reason of such transfer,
or (v) which is imposed by reason of this transaction, any modifications or
changes hereto, or any transfers hereof.

10.4 Joint Assessment. If the Premises are not separately assessed, Lessee’s
liability shall be an equitable proportion of the real property taxes for all of
the land and improvements included within the tax parcel assessed, such
proportion to be determined by Lessor from the respective valuations assigned in
the assessor’s work sheets or such other information as may be reasonably
available. Lessor’s reasonable determination thereof, in good faith, shall be
conclusive.

10.5 Personal Property Taxes.

(a) Lessee shall pay prior to delinquency all taxes assessed against and levied
upon trade fixtures, furnishings, equipment and all other personal property of
Lessee contained in the Premises or elsewhere. When possible, Lessee shall cause
said trade fixtures, furnishings, equipment and all other personal property to
be assessed and billed separately from the real property of Lessor.

(b) If any of Lessee’s said personal property shall be assessed with Lessor’s
real property, Lessee shall pay Lessor the taxes attributable to Lessee within
10 days after receipt of a written statement setting forth the taxes applicable
to Lessee’s property & See Paragraph 51 for amendment to this paragraph.

11. Utilities. Lessee shall pay for all water, gas, heat, light, power,
telephone and other utilities and services supplied to the Premises, together
with any taxes thereon. If any such services are not separately metered to
Lessee, Lessee shall pay a reasonable proportion to be determined by Lessor of
all charges jointly metered with other premises.

12. Assignment and Subletting.

12.1 Lessor’s Consent Required. Lessee shall not voluntarily or by operation of
law assign, transfer, mortgage, sublet, or otherwise transfer or encumber all or
any part of Lessee’s interest in this Lease or in the Premises, without Lessor’s
prior written consent, which Lessor shall not unreasonably withhold. Lessor
shall respond to Lessee’s request for consent hereunder in a timely manner and
any attempted assignment, transfer, mortgage, encumbrance or subletting without
such consent shall be void, and shall constitute a breach of this Lease.

12.2 Lessee Affiliate. Notwithstanding the provisions of paragraph 12.1 hereof,
Lessee may assign or sublet the Premises, or any portion thereof, without
Lessor’s consent, to any corporation which controls, is controlled by or is
under common control with Lessee, or to any corporation resulting from the
merger or consolidation with Lessee, or to any person or entity which acquires
all the assets of Lessee as a going concern of the business that is being
conducted on the Premises, provided that said assignee assumes, in full, the
obligations of Lessee under this Lease. Any such assignment shall not, in any
way, affect or limit the liability of Lessee under the terms of this Lease even
if after such assignment or subletting the terms of this Lease are materially
changed or altered without the consent of Lessee, the consent of whom shall not
be necessary.

12.3 No Release of Lessee. Regardless of Lessor’s consent, no subletting or
assignment shall release Lessee of Lessee’s obligation or alter the primary
liability of Lessee to pay the rent and to perform all other obligations to be
performed by Lessee hereunder. The acceptance of rent by Lessor from any other
person shall not be deemed to be a waiver by Lessor of any provision hereof.
Consent to one assignment or subletting shall not be deemed consent to any
subsequent assignment or subletting. In the event of default by any assignee of
Lessee or any successor of Lessee, in the performance of any of the terms
hereof, Lessor may proceed directly against Lessee without the necessity of
exhausting remedies against said assignee. Lessor may consent to subsequent
assignments or subletting of this Lease or amendments or modifications to this
Lease with assignees of Lessee, without notifying Lessee, or any successor of
Lessee, and without obtaining its or their consent thereto and such action shall
not relieve Lessee of liability under this Lease.

12.4 Attorney’s Fees. In the event Lessee shall assign or sublet the Premises or
request the consent of Lessor to any assignment or subletting or if Lessee shall
request the consent of Lessor for any act Lessee proposes to do then Lessee
shall pay Lessor’s reasonable attorneys fees incurred in connection therewith,
such attorneys fees not to exceed $350.00 for each such request.

 

GROSS

   — 3 —    Initial:    /s/ KRM



--------------------------------------------------------------------------------

13. Defaults; Remedies.

13.1 Defaults. The occurrence of any one or more of the following events shall
constitute a material default and breach of this Lease by Lessee:

(a) The vacating or abandonment of the Premises by Lessee.

(b) The failure by Lessee to make any payment of rent or any other payment
required to be made by Lessee hereunder, as and when due, where such failure
shall continue for a period of three days after written notice thereof from
Lessor to Lessee. In the event that Lessor serves Lessee with a Notice to Pay
Rent or Quit pursuant to applicable Unlawful Detainer statutes such Notice to
Pay Rent or Quit shall also constitute the notice required by this subparagraph.

(c) The failure by Lessee to observe or perform any of the covenants, conditions
or provisions of this Lease to be observed or performed by Lessee, other than
described in paragraph (b) above, where such failure shall continue for a period
of 30 days after written notice thereof from Lessor to Lessee; provided,
however, that if the nature of Lessee’s default is such that more than 30 days
are reasonably required for its cure, then Lessee shall not be deemed to be in
default if Lessee commenced such cure within said 30-day period and thereafter
diligently prosecutes such cure to completion.

(d) (i) The making by Lessee of any general arrangement or assignment for the
benefit of creditors; (ii) Lessee becomes a “debtor” as defined in 11 U.S.C.
§101 or any successor statute thereto (unless, in the case of a petition filed
against Lessee, the same is dismissed within 60 days); (iii) the appointment of
a trustee or receiver to take possession of substantially all of Lessee’s assets
located at the Premises or of Lessee’s interest in this Lease, where possession
is not restored to Lessee within 30 days; or (iv) the attachment, execution or
other judicial seizure of substantially all of Lessee’s assets located at the
Premises or of Lessee’s interest in this Lease, where such seizure is not
discharged within 30 days. Provided, however, in the event that any provision of
this paragraph 13.1(d) is contrary to any applicable law, such provision shall
be of no force or effect.

(e) The discovery by Lessor that any financial statement given to Lessor by
Lessee, any assignee of Lessee, any subtenant of Lessee, any successor in
interest of Lessee or any guarantor of Lessee’s obligation hereunder, and any of
them, was materially false.

13.2 Remedies. In the event of any such material default or breach by Lessee,
Lessor may at any time thereafter, with or without notice or demand and without
limiting Lessor in the exercise of any right or remedy which Lessor may have by
reason of such default or breach:

(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession of the Premises to Lessor. In such event Lessor shall be entitled to
recover from Lessee all damages incurred by Lessor by reason of Lessee’s default
including, but not limited to, the cost of recovering possession of the
Premises; expenses of reletting, including necessary renovation and alteration
of the Premises, reasonable attorney’s fees, and any real estate commission
actually paid; the worth at the time of award by the court having jurisdiction
thereof of the amount by which the unpaid rent for the balance of the term after
the time of such award exceeds the amount of such rental loss for the same
period that Lessee proves could be reasonably avoided; that portion of the
leasing commission paid by Lessor pursuant to Paragraph 15 applicable to the
unexpired term of this Lease.

(b) Maintain Lessee’s right to possession in which case this Lease shall
continue in effect whether or not Lessee shall have abandoned the Premises. In
such event Lessor shall be entitled to enforce all of Lessor’s rights and
remedies under this Lease, including the right to recover the rent as it becomes
due hereunder.

(c) Pursue any other remedy now or hereafter available to Lessor under the laws
or judicial decisions of the state wherein the Premises are located. Unpaid
installments of rent and other unpaid monetary obligations of Lessee under the
terms of this Lease shall bear interest from the date due at the maximum rate
then allowable by law.

13.3 Default by Lessor. Lessor shall not be in default unless Lessor fails to
perform obligations required of Lessor within a reasonable time, but in no event
later than thirty (30) days after written notice by Lessee to Lessor and to the
holder of any first mortgage or deed of trust covering the Premises whose name
and address shall have theretofore been furnished to Lessee in writing,
specifying wherein Lessor has failed to perform such obligation; provided,
however, that if the nature of Lessor’s obligation is such that more than thirty
(30) days are required for performance then Lessor shall not be in default if
Lessor commences performance within such 30-day period and thereafter diligently
prosecutes the same to completion.

13.4 Late Charges. Lessee hereby acknowledges that late payment by Lessee to
Lessor of rent and other sums due hereunder will cause Lessor to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges, and late charges which may be imposed on Lessor by the
terms of any mortgage or trust deed covering the Premises. Accordingly, if any
installment of rent or any other sum due from Lessee shall not be received by
Lessor or Lessor’s designee within ten (10) days after such amount shall be due,
then, without any requirement for notice to Lessee, Lessee shall pay to Lessor a
late charge equal to 6% of such overdue amount. The parties hereby agree that
such late charge represents a fair and reasonable estimate of the costs Lessor
will incur by reason of late payment by Lessee. Acceptance of such late charge
by Lessor shall in no event constitute a waiver of Lessee’s default with respect
to such overdue amount, nor prevent Lessor from exercising any of the other
rights and remedies granted hereunder. In the event that a late charge is
payable hereunder, whether or not collected, for three (3) consecutive
installments of rent, then rent shall automatically become due and payable
quarterly in advance, rather than monthly, notwithstanding paragraph 4 or any
other provision of this Lease to the contrary.

13.5 Impounds. In the event that a late charge is payable hereunder, whether or
not collected, for three (3) installments of rent or any other monetary
obligation of Lessee under the terms of this Lease, Lessee shall pay to Lessor,
if Lessor shall so request, in addition to any other payments required under
this Lease, a monthly advance installment, payable at the same time as the
monthly rent, as estimated by Lessor, for real property tax and insurance
expenses on the Premises which are payable by Lessee under the terms of this
Lease. Such fund shall be established to insure payment when due, before
delinquency, of any or all such real property taxes and insurance premiums. If
the amounts paid to Lessor by Lessee under the provisions of this paragraph are
insufficient to discharge the obligations of Lessee to pay such real property
taxes and insurance premiums as the same become due, Lessee shall pay to Lessor,
upon Lessor’s demand, such additional sums necessary to pay such obligations.
All moneys paid to Lessor under this paragraph may be intermingled with other
moneys of Lessor and shall not bear interest. In the event of a default in the
obligations of Lessee to perform under this Lease, then any balance remaining
from funds paid to Lessor under the provisions of this paragraph may, at the
option of Lessor, be applied to the payment of any monetary default of Lessee in
lieu of being applied to the payment of real property tax and insurance
premiums.

14. Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain, or sold under the threat of the exercise of said power
(all of which are herein called “condemnation”), this Lease shall terminate as
to the part so taken as of the date the condemning authority takes title or
possession, whichever first occurs. If more than 10% of the floor area of the
building on the Premises, or more than 25% of the land area of the Premises
which is not occupied by any building, is taken by condemnation, Lessee may, at
Lessee’s option, to be exercised in writing only within ten (10) days after
Lessor shall have given Lessee written notice of such taking (or in the absence
of such notice, within ten (10) days after the condemning authority shall have
taken possession) terminate this Lease as of the date the condemning authority
takes such possession. If Lessee does not terminate this Lease in accordance
with the foregoing, this Lease shall remain in full force and effect as to the
portion of the Premises remaining, except that the rent shall be reduced in the
proportion that the floor area of the building taken bears to the total floor
area of the building situated on the Premises. No reduction of rent shall occur
if the only area taken is that which does not have a building located thereon.
Any award for the taking of all or any part of the Premises under the power of
eminent domain or any payment made under threat of the exercise of such power
shall be the property of Lessor, whether such award shall be made as
compensation for diminution in value of the leasehold or for the taking of the
fee, or as severance damages; provided, however, that Lessee shall be entitled
to any award for loss of or damage to Lessee’s trade fixtures and removable
personal property. In the event that this Lease is not terminated by reason of
such condemnation, Lessor shall to the extent of severance damages received by
Lessor in connection with such condemnation, repair any damage to the Premises
caused by such condemnation except to the extent that Lessee has been reimbursed
therefor by the condemning authority. Lessee shall pay any amount in excess of
such severance damages required to complete such repair.

15. Broker’s Fee.

(a) Upon execution of this Lease by both parties, Lessor shall pay to
                                        
                                             
                                        
                                        
                                         Licensed real estate broker(s), a fee
as set forth in a separate agreement between Lessor and said broker(s), or in
the event there is no separate agreement between Lessor and said broker(s), the
sum of $                             , for brokerage services rendered by said
broker(s) to Lessor in this transaction.

(b) Lessor further agrees that if Lessee exercises any Option as defined in
paragraph 39.1 of this Lease, which is granted to Lessee under this Lease, or
any subsequently granted option which is substantially similar to an Option
granted to Lessee under this Lease, or if Lessee acquires any rights to the
Premises or other premises described in this Lease which are substantially
similar to what Lessee would have acquired had an Option herein granted to
Lessee been exercised, or if Lessee remains in possession of the Premises after
the expiration of the term of this Lease after having failed to exercise an
Option, or if said broker(s) are the procuring cause of any other lease or sale
entered into between the parties pertaining to the Premises and/or any adjacent
property in which Lessor has an interest, then as to any of said transactions,
Lessor shall pay said broker(s) a fee in accordance with the schedule of said
broker(s) in effect at the time of execution of this Lease.

(c) Lessor agrees to pay said fee not only on behalf of Lessor but also on
behalf of any person, corporation, association, or other entity having an
ownership interest in said real property or any part thereof, when such fee is
due hereunder. Any transferee of Lessor’s interest in this Lease, whether such
transfer is by agreement or by operation of law, shall be deemed to have assumed
Lessor’s obligation under this Paragraph 15. Said broker shall be a third party
beneficiary of the provisions of this Paragraph 15.

16. Estoppel Certificate.

(a) Lessee shall at any time upon not less than ten (10) days’ prior written
notice from Lessor execute, acknowledge and deliver to Lessor a statement in
writing (i) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease, as so modified, is in full force and effect) and the date to
which the rent and other charges are paid in advance, if any, and
(ii) acknowledging that there are not, to Lessee’s knowledge, any uncured
defaults on the part of Lessor hereunder, or specifying such defaults if any are
claimed. Any such statement may be conclusively relied upon by any prospective
purchaser or encumbrancer of the Premises.

(b) At Lessor’s option, Lessee’s failure to deliver such statement within such
time shall be a material breach of this Lease or shall be conclusive upon Lessee
(i) that this Lease is in full force and effect, without modification except as
may be represented by Lessor, (ii) that there are no uncured defaults in
Lessor’s performance, and (iii) that not more than one month’s rent has been
paid in advance or such failure may be considered by Lessor as a default by
Lessee under this Lease.

 

GROSS

   — 4 —    Initials:    /s/ KRM



--------------------------------------------------------------------------------

(c) If Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, Lessee hereby agrees to deliver to any lender or purchaser designated
by Lessor such financial statements of Lessee as may be reasonably required by
such lender or purchaser. Such statements shall include the past three years’
financial statements of Lessee. All such financial statements shall be received
by Lessor and such lender or purchaser in confidence and shall be used only for
the purposes herein set forth.

17. Lessor’s Liability. The term “Lessor” as used herein shall mean only the
owner or owners at the time in question of the fee title or a lessee’s interest
in a ground lease of the Premises, and except as expressly provided in Paragraph
15, in the event of any transfer of such title or interest, Lessor herein named
(and in case of any subsequent transfers then the grantor) shall be relieved
from and after the date of such transfer of all liability as respects Lessor’s
obligations thereafter to be performed, provided that any funds in the hands of
Lessor or the then grantor at the time of such transfer, in which Lessee has an
interest, shall be delivered to the grantee. The obligations contained in this
Lease to be performed by Lessor shall, subject as aforesaid, be binding on
Lessor’s successors and assigns, only during their respective periods of
ownership.

18. Severability. The invalidity of any provision of this Lease as determined by
a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

19. Interest on Past-due Obligations. Except as expressly herein provided, any
amount due to Lessor not paid when due shall bear interest at the maximum rate
then allowable by law from the date due. Payment of such interest shall not
excuse or cure any default by Lessee under this Lease, provided, however, that
interest shall not be payable on late charges incurred by Lessee nor on any
amounts upon which late charges are paid by Lessee.

20. Time of Essence. Time is of the essence.

21. Additional Rent. Any monetary obligations of Lessee to Lessor under the
terms of this Lease shall be deemed to be rent.

22. Incorporation of Prior Agreements; Amendments. This Lease contains all
agreements of the parties with respect to any matter mentioned herein. No prior
agreement or understanding pertaining to any such matter shall be effective.
This Lease may be modified in writing only, signed by the parties in interest at
the time of the modification. Except as otherwise stated in this Lease, Lessee
hereby acknowledges that neither the real estate broker listed in Paragraph 15
hereof nor any cooperating broker on this transaction nor the Lessor or any
employees or agents of any of said persons has made any oral or written
warranties or representations to Lessee relative to the condition or use by
Lessee of said Premises and Lessee acknowledges that Lessee assumes all
responsibility regarding the Occupational Safety Health Act, the legal use and
adaptability of the Premises and the compliance thereof with all applicable laws
and regulations in effect during the term of this Lease except as otherwise
specifically stated in this Lease.

23. Notices. Any notice required or permitted to be given hereunder shall be in
writing and may be given by personal delivery or by certified mail, and if given
personally or by mail, shall be deemed sufficiently given if addressed to Lessee
or to Lessor at the address noted below the signature of the respective parties,
as the case may be. Either party may by notice to the other specify a different
address for notice purposes except that upon Lessee’s taking possession of the
Premises, the Premises shall constitute Lessee’s address for notice purposes. A
copy of all notices required or permitted to be given to Lessor hereunder shall
be concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate by notice to Lessee.

24. Waivers. No waiver by Lessor or any provision hereof shall be deemed a
waiver of any other provision hereof or of any subsequent breach by Lessee of
the same or any other provision. Lessor’s consent to, or approval of any act,
shall not be deemed to render unnecessary the obtaining of Lessor’s consent to
or approval of any subsequent act by Lessee. The acceptance of rent hereunder by
Lessor shall not be a waiver of any preceding breach by Lessee of any provision
hereof, other than the failure of Lessee to pay the particular rent so accepted,
regardless of Lessor’s knowledge of such preceding breach at the time of
acceptance of such rent.

25. Recording. Either Lessor or Lessee shall, upon request of the other,
execute, acknowledge and deliver to the other a “short form” memorandum of this
Lease for recording purposes.

26. Holding Over. If Lessee, with Lessor’s consent, remains in possession of the
Premises or any part thereof after the expiration of the term hereof, such
occupancy shall be a tenancy from month to month upon all the provisions of this
Lease pertaining to the obligations of Lessee, but all options and rights of
first refusal, if any, granted under the terms of this Lease shall be deemed
terminated and be of no further effect during said month to month tenancy.

27. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

28. Covenants and Conditions. Each provision of this Lease performable by Lessee
shall be deemed both a covenant and a condition.

29. Binding Effect; Choice of Law. Subject to any provisions hereof restricting
assignment or subletting by Lessee and subject to the provisions of Paragraph
17, this Lease shall bind the parties, their personal representatives,
successors and assigns. This Lease shall be governed by the laws of the State
wherein the Premises are located.

30. Subordination.

(a) This Lease, at Lessor’s option, shall be subordinate to any ground lease,
mortgage, deed of trust, or any other hypothecation or security now or hereafter
placed upon the real property of which the Premises are a part and to any and
all advances made on the security thereof and to all renewals, modifications,
consolidations, replacements and extensions thereof. Notwithstanding such
subordination, Lessee’s right to quiet possession of the Premises shall not be
disturbed if Lessee is not in default and so long as Lessee shall pay the rent
and observe and perform all of the provisions of this Lease, unless this Lease
is otherwise terminated pursuant to its terms. If any mortgagee, trustee or
ground lessor shall elect to have this Lease prior to the lien of its mortgage,
deed of trust or ground lease, and shall give written notice thereof to Lessee,
this Lease shall be deemed prior to such mortgage, deed of trust, or ground
lease, whether this Lease is dated prior or subsequent to the date of said
mortgage, deed of trust or ground lease or the date of recording thereof.

(b) Lessee agrees to execute any documents required to effectuate an attornment,
a subordination or to make this Lease prior to the lien of any mortgage, deed of
trust or ground lease, as the case may be. Lessee’s failure to execute such
documents within 10 days after written demand shall constitute a material
default by Lessee hereunder, or, at Lessor’s option, Lessor shall execute such
documents on behalf of Lessee as Lessee’s attomey-in-fact. Lessee does hereby
make, constitute and irrevocably appoint Lessor as Lessee’s attorney-in-fact and
in Lessee’s name, place and stead, to execute such documents in accordance with
this paragraph 30(b).

31. Attorney’s Fees. If either party or the broker named herein brings an action
to enforce the terms hereof or declare rights hereunder, the prevailing party in
any such action, on trial or appeal, shall be entitled to his reasonable
attorney’s fees to be paid by the losing party as fixed by the court. The
provisions of this paragraph shall inure to the benefit of the broker named
herein who seeks to enforce a right hereunder.

32. Lessor’s Access. Lessor and Lessor’s agents shall have the right to enter
the Premises at reasonable times for the purpose of inspecting the same, showing
the same to prospective purchasers, lenders, or lessees, and making such
alterations, repairs, improvements or additions to the Premises or to the
building of which they are a part as Lessor may deem necessary or desirable.
Lessor may at any time place on or about the Premises any ordinary “For Sale”
signs and Lessor may at any time during the last 120 days of the term hereof
place on or about the Premises any ordinary “For Lease” signs, all without
rebate of rent or liability to Lessee.

33. Auctions. Lessee shall not conduct, nor permit to be conducted, either
voluntarily or involuntarily, any auction upon the Premises without first having
obtained Lessor’s prior written consent. Notwithstanding anything to the
contrary in this Lease, Lessor shall not be obligated to exercise any standard
of reasonableness in determining whether to grant such consent.

34. Signs. Lessee shall not place any sign upon the Premises without Lessor’s
prior written consent except that Lessee shall have the right, without the prior
permission of Lessor to place ordinary and usual for rent or sublet signs
thereon.

35. Merger. The voluntary or other surrender of this Lease by Lessee, or a
mutual cancellation thereof, or a termination by Lessor, shall not work a
merger, and shall, at the option of Lessor, terminate all or any existing
subtenancies or may, at the option of Lessor, operate as an assignment to Lessor
of any or all of such subtenancies.

36. Consents. Except for paragraph 33 hereof, wherever in this Lease the consent
of one party is required to an act of the other party, such consent shall not be
unreasonably withheld.

37. Guarantor. In the event that there is a guarantor of this Lease, said
guarantor shall have the same obligations as Lessee under this Lease.

38. Quiet Possession. Upon Lessee paying the rent for the Premises and observing
and performing all of the covenants, conditions and provisions on Lessee’s part
to be observed and performed hereunder, Lessee shall have quiet possession of
the Premises for the entire term hereof subject to all of the provisions of this
Lease. The individuals executing this Lease on behalf of Lessor represent and
warrant to Lessee that they are fully authorized and legally capable of
executing this Lease on behalf of Lessor and that such execution is binding upon
all parties holding an ownership interest in the Premises.

39. Options.

39.1 Definition. As used in this paragraph the word “Options” has the following
meaning: (1) the right or option to extend the term of this Lease or to renew
this Lease or to extend or renew any lease that Lessee has on other property of
Lessor; (2) the option or right of first refusal to lease the Premises or the
right of first offer to lease the Premises or the right of first refusal to
lease other property of Lessor or the right of first offer to lease other
property of Lessor; (3) the right or option to purchase the Premises, or the
right of first refusal to purchase the Premises, or the right of first offer to
purchase the Premises or the right or option to purchase other property of
Lessor, or the right of first refusal to purchase other property of Lessor or
the right of first offer to purchase other property of Lessor.

39.2 Options Personal. Each Option granted to Lessee in this Lease are personal
to Lessee and may not be exercised or be assigned, voluntarily or involuntarily,
by or to any person or entity other than Lessee, provided, however, the Option
may be exercised by or assigned to any

 

GROSS

   — 5 —    Initials:   

/s/ KRM



--------------------------------------------------------------------------------

Lessee Affiliate as defined in paragraph 12.2 of this Lease. The Options herein
granted to Lessee are not assignable separate and apart from this Lease.

39.3 Multiple Options. In the event that Lessee has any multiple options to
extend or renew this Lease a later option cannot be exercised unless the prior
option to extend or renew this Lease has been so exercised.

39.4 Effect of Default on Options.

(a) Lessee shall have no right to exercise an Option, notwithstanding any
provision in the grant of Option to the contrary, (i) during the time commencing
from the date Lessor gives to Lessee a notice of default pursuant to paragraph
13.1 (b) or 13.1 (c) and continuing until the default alleged in said notice of
default is cured, or (ii) during the period of time commencing on the day after
a monetary obligation to Lessor is due from Lessee and unpaid (without any
necessity for notice thereof to Lessee) continuing until the obligation is paid,
or (iii) at any time after an event of default described in paragraphs 13.1 (a),
13.1 (d), or 13.1 (e) (without any necessity of Lessor to give notice of such
default to Lessee), or (iv) in the event that Lessor has given to Lessee three
or more notices of default under paragraph 13.1(b), where a late charge becomes
payable under paragraph 13.4 for each of such defaults, or paragraph 13.1 (c),
whether or not the defaults are cured, during the 12 month period prior to the
time that Lessee intends to exercise the subject Option.

(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee’s inability to exercise an Option
because of the provisions of paragraph 39.4(a)

(c) All rights of Lessee under the provisions of an Option shall terminate and
be of no further force or effect, notwithstanding Lessee’s due and timely
exercise of the Option, if, after such exercise and during the term of this
Lease, (i) Lessee fails to pay to Lessor a monetary obligation of Lessee for a
period of 30 days after such obligation becomes due (without any necessity of
Lessor to give notice thereof to Lessee), or (ii) Lessee fails to commence to
cure a default specified in paragraph 13.1 (c) within 30 days after the date
that Lessor gives notice to Lessee of such default and for Lessee fails
thereafter to diligently prosecute said cure to completion, or (iii) Lessee
commits a default described in paragraph 13.1(a), 13.1 (d) or 13.1 (e) (without
any necessity of Lessor to give notice of such default to Lessee), or
(iv) Lessor gives to Lessee three or more notices of default under paragraph
13.1 (b), where a late charge becomes payable under paragraph 13.4 for each such
default, or paragraph 13.1 (c), whether or not the defaults are cured.

40. Multiple Tenant Building. In the event that the Premises are part of a
larger building or group of buildings then Lessee agrees that it will abide by,
keep and observe all reasonable rules and regulations which Lessor, may make
from time to time for the management, safety, care, and cleanliness of the
building and grounds, the parking of vehicles and the preservation of good order
therein as well as for the convenience of other occupants, and tenants of the
building. The violations of any such rules and regulations shall be deemed a
material breach of this Lease by Lessee.

41. Security Measures. Lessee hereby acknowledges that the rental payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of Lessee, its agents and
invitees from acts of third parties.

42. Easements. Lessor reserves to itself the right, from time to time, to grant
such easements, rights and dedications that Lessor deems necessary or desirable,
and to cause the recordation of Parcel Maps and restrictions, so long as such
easements, rights, dedications, Maps and restrictions do not unreasonably
interfere with the use of the Premises by Lessee. Lessee shall sign any of the
aforementioned documents upon request of Lessor and failure to do so shall
constitute a material breach of this Lease.

43. Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one party to the other under the provisions
hereof, the party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment, and there shall survive the right on the part
of said party to institute suit for recovery of such sum. If it shall be
adjudged that there was no legal obligation on the part of said party to pay
such sum or any part thereof, said party shall be entitled to recover such sum
or so much thereof as it was not legally required to pay under the provisions of
this Lease.

44. Authority. If Lessee is a corporation, trust, or general or limited
partnership, each individual executing this Lease on behalf of such entity
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of said entity. If Lessee is a corporation, trust or
partnership, Lessee shall, within thirty (30) days after execution of this
Lease, deliver to Lessor evidence of such authority satisfactory to Lessor.

45. Conflict. Any conflict between the printed provisions of this Lease and the
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.

46. Addendum. Attached hereto is an addendum or addenda containing paragraphs 47
through 54 which constitutes a part of this Lease.

LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOW THEIR INFORMED
AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE TIME THIS
LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE AND
EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

IF THIS LEASE HAS BEEN FILLED IN IT HAS BEEN PREPARED FOR SUBMISSION TO YOUR
ATTORNEY FOR HIS APPROVAL. NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE
AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION OR BY THE REAL ESTATE BROKER OR ITS
AGENTS OR EMPLOYEES AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT, OR TAX
CONSEQUENCES OF THIS LEASE OR THE TRANSACTION RELATING THERETO; THE PARTIES
SHALL RELY SOLELY UPON THE ADVICE OF THEIR OWN LEGAL COUNSEL AS TO THE LEGAL AND
TAX CONSEQUENCES OF THIS LEASE.

The parties hereto have executed this Lease at the place on the data specified
immediately adjacent to their respective signatures.

 

Executed at

  Costa Mesa, California       TRICO RENTS, a partnership

on

  10.29.85    

By

 

/s/ Clarence J. Turner

Address

 

201 Paularino Ave,

Costa Mesa, CA 92626

   

By

      

(714) 751-4420

            “LESSOR” (Corporate seal)

Executed at

  10.29.85       CERADYNE, INC., a California Corporation

on

  Costa Mesa, Calif    

By

 

/s/ Kenneth R. Morris

Address

 

3169-B Red Hill Avenue

Costa Mesa, CA

   

By

      

(714) 549-0421

            “LESSEE” (Corporate seal)

For these forms write or call the American Industrial Real Estate Association,
350 South Figuero___ Suite 275, Los Angeles, CA 90071 (213) 687-8777



--------------------------------------------------------------------------------

ADDENDUM NO. 1

This Addendum refers to that certain Lease dated October 28, 1985 by and between
TRICO RENTS, a General Partnership, as Lessor, and CERADYNE, INC., a Delaware
Corporation, as Lessee, for the premises known as 3169-B Redhill Avenue, Costa
Mesa, California and the agreement to extend said Lease dated April 8, 1991.

The following paragraph is hereby incorporated into the aforementioned Lease
Extension and made a part thereof:

PARAGRAPH D. OPTION TO RENEW.

Lessor hereby grants to the Lessee an Option to Renew this Lease Extension for
an additional five (5) years on the following terms and conditions:

 

  a. The terms and conditions of the renewal period shall be the same as the
terms and conditions of this Lease Extension except that the monthly rent shall
be adjusted to what is then the Fair Market Rental. The Fair Market Rental shall
include provisions to reflect rental increases, if any, during the option
period.

 

  b. The Option to Renew period shall commence, if exercised, on November 1,
1995 and shall terminate on October 31, 2000.

 

  c. Lessee must notify Lessor, in writing, on or before November 1, 1994 of
Lessee’s decision to exercise its Option to Renew. Within thirty (30) days of
receipt thereof by the Lessor, the Lessor agrees to forward to the Lessee, in
writing, the proposed rent plus adjustments, if any, for the ensuing five years
of the Option to Renew period. Upon receipt of the proposed rental schedule from
the Lessor, the Lessee shall have thirty (30) days from receipt thereof to
accept or to reject the proposed rent schedule. Should the Lessee reject said
proposed rent then the rent shall be fixed by the method outlined in Paragraph e
of this paragraph with the specific understanding that if the negotiations have
not been finalized by June 30, 1995, then the provisions of this Option to Renew
agreement will automatically become null, void and of no further force or
effect.

 

  d. Lessee must not be in default under any of the terms or conditions of this
Lease at the time that Lessee elects to exercise said Option to Renew.

 

  e.

Special provision regarding Fair Market Rental: In the event that Lessee elects
to exercise the Option to Renew and in the further event the parties fail



--------------------------------------------------------------------------------

 

to agree on a Fair Market Rental, per Paragraph c, then the following procedure
shall be utilized in fixing the Fair Market Rental:

 

  1. An independent, qualified real estate appraiser or real estate appraising
company shall be employed to establish the then prevailing Fair Market Rental
for the premises. The qualification for the appraiser shall include, but shall
not be limited to, membership in good standing in the America Institute of Real
Estate Appraisers and the individual involved shall have been awarded the MAI
designation. Further, said appraiser of appraisal company shall have a high
reputation in the industry. Said appraiser shall be selected by mutual consent
of the parties hereto. In the event that the parties hereto fail to agree on the
selection of the first appraiser, then each of the parties hereto may select,
independently, an appraiser to establish the Fair Market Rental in question. The
selected appraisers shall then be empowered to choose a third appraiser, thus
providing a total of three (3) qualified MAI type appraisers to fix the subject
rent. The three (3) appraisers will then be authorized to proceed as shown in
Paragraph 2 which follows.

 

  2. Assuming the parties agree on the first appraiser, then upon receipt of the
appraisal from the first selected appraiser the parties shall review said
appraisal. If the parties agree to accept the recommended rental suggested by
the appraiser, then this rent shall become the fixed rent, plus rent
adjustments, if any, for the ensuing five (5) year period of time in question.
Should the parties fail to accept or agree upon the recommended rental by the
appraiser, then the parties agree to immediately employ the two (2) additional
appraisers whose qualifications shall be equivalent to those of the first
appraiser, and request that these additional appraisers establish the Fair
Market Rental appraisals, the parties shall take the results of the three
(3) appraisals, add the recommended Fair Market Rental suggested by all three
(3) appraisals and the result shall become the fixed rent for the five (5) year
period in questions, with any appropriate adjustments.

 

  3. It is further agreed that the cost of employing any and all appraisers
shall be borne fully by the Lessor and Lessee. Each party further agrees to
promptly pay said appraiser’s fees and agrees to enter into a contract for their
services.

 

  4. For purposes of this appraisal the appraisers shall assume that the
facility is in a restored condition, reasonable wear and tear excepted, that
there is a continuous occupancy of the premises and that the Fair Market Rental
does not escalate or deescalate the rental value for improvements installed into
or onto the premises by the Lessee.

This Document is dated April 5, 1991.

 

APPROVED BY: LESSOR     APPROVED BY: LESSEE TRICO RENTS, a General Partnership  
  CERADYNE, INC., a Delaware Corporation     /s/ James F. Gardner

/s/ Clarence J. Turner

   

/s/ David P. Reed

Clarence J. Turner

President

    4-19-91             4/18/91         DATE     DATE



--------------------------------------------------------------------------------

LEASE ADDENDUM NO. 1

 

This Lease Addendum refers to that certain Lease dated October 28, 1985 by and
between TRICO RENTS, a Partnership, as Lessor, and CERADYNE, INC., a California
Corporation, as Lessee, for the premises known as 3169-B Red Hill Avenue, Costa
Mesa, California. The following paragraphs are hereby incorporated into the
aforementioned Lease and made a part thereof:

PARAGRAPH 47. (AMENDS PARAGRAPH 4.) The following rent rent schedule shall
prevail for the duration of this Lease:

 

RENTAL PERIOD

   MONTHLY
RENT

November 1, 1985 through December 31, 1985

   $ 2,900.00

January 1, 1986 through October 31, 1987

   $ 2,900.00

November 1, 1987 through October 31, 1989

   $ 3,258.00

November 1, 1989 through October 31, 1990

   $ 3,649.00

PARAGRAPH 48. SPECIAL RENT CREDIT. Lessor and Lessee acknowledge that a major
consideration the Lessee had, prior to entering into this Lease agreement is a
Lease agreement that the Lessee is obligated for as Lessee, for the premises
known as 16781-A Milliken, Irvine, California. As part consideration for
entering into this Lease agreement, the Lessor, as stated herein agrees not to
start the rent at 3169-B Red Hill Avenue, Costa Mesa, California until the
Lessee, as stated herein is successful in subleasing the aforementioned Milliken
Avenue premises in the City of Irvine under terms and conditions satisfactory to
the Lessee or November 1, 1986, whichever is sooner. Should the former occur,
then the commencement date of said sublease shall be deemed to be that date on
which rent actually commences on the Milliken Avenue property. When that date
occurs, then rent for the Red Hill Avenue property shall commence to accrue in
accordance to the schedule as shown in Paragraph 47.

PARAGRAPH 49. PERCENTAGE OF PREMISES. The parties hereto acknowledge that
throughout the term of this Lease that there will be certain charges prorated
back to the Lessee by the



--------------------------------------------------------------------------------

LEASE ADDENDUM NO. 1, PG. 2

 

Lessor. Charges will include such items as any increase in taxes, increase in
fire insurance, common area charges for landscaping, sweeping and other exterior
maintenance costs. The parties acknowledge that the total approximate square
footage of the entire premises is 65,000 square feet and that the Lessee, will
occupy approximately 3600 square feet which represents 5.6 percent of the entire
premises. Therefore, the percentage of the various charges which may accumulate
against the entire premises to be charged to the Lessee is hereby agreed to be a
maximum of 5.6 percent of such total charge. Lessor hereby agrees to provide
sufficient data to verify that any and all charges are necessary and warranted.

PARAGRAPH 50. COMMON AREA CHARGES. Lessee understands that the Lessor has
contracted for landscaping and sweeping charges for the premises. Lessee further
acknowledges that the Lessee is to pay a prorata share of these costs throughout
the term of this Lease. Although Lessor agrees to use its best efforts to keep
these costs at a minimum, it is understood and agreed that Lessor has no control
over possible escalation of these costs. The current monthly costs for
landscaping and sweeping is hereby agreed to be $ 15.00 per month. This amount
is to be paid in addition to the rent as shown in Paragraph 47. For the purposes
of this agreement, all the common area charges are to be considered as
additional rent.

PARAGRAPH 51. WATER CHARGES. The water charges for the premises are prorated.
Lessor and Lessee acknowledge that the true consumption of water, by the Lessee,
will not be known until the Lessee fully occupies the premises for a period of
time. However, Lessor acknowledges that for the six (6) month period of time
immediately proceeding the commencement date of this Lease that the water
charges for the entire premises have been approximately $ 233.00 per month.
During that interim, the



--------------------------------------------------------------------------------

LEASE ADDENDUM NO. 1, PG. 3

 

balance of the building has been fully occupied by other tenants. Also during
this interim, the subject premises has seen limited usage by the current Lessee.
Thus, it is hereby agreed that the estimated monthly water charges for the
premises will be $40.00 per month, commencing January 1, 1986. At the end of
every six (6) month interval, from the commencement term of this Lease, Lessor
agrees to audit the water charges for the entire premises and to make
appropriate adjustments for water charges. These adjustments may be in the form
of additional charges or refunds as the case may be. Copies of all such
calculations will be made available to the Lessee.

PARAGRAPH 52. PARKING. It is understood and agreed that the Lessor will provide
a minimum of 11 parking spaces for use by the Lessee. Further, Lessor and Lessee
acknowledge that these parking spaces are currently unassigned. However, Lessor
does reserve the right to assign specific parking spaces for use by the Lessee
and/or his customers. In the event that Lessor elects to do so, Lessor agrees to
provide these spaces in as convenient a manner for use by the Lessee as is
practical and reasonable.

PARAGRAPH 53. OUTSIDE STORAGE. Lessee hereby grants permission to Lessor to tow
away and store, at Lessee’s expense, all automobiles or motor vehicles belonging
to Lessee or its employees or customers, which remain in the common parking area



--------------------------------------------------------------------------------

LEASE ADDENDUM NO. 1, PG. 4

 

for more than 48 consecutive hours. No automobiles or motor vehicles shall be
parked and left unattended in any part of the common area or service yard not
striped or designated for parking. Lessee shall not store in the parking,
service or common area any materials, supplies, equipment or machinery outside
the premises, whether in the open or in tanks, bins or other container devices,
and shall not otherwise obstruct parking, service or common areas.

This document is dated October 28, 1985.

 

APPROVED BY: LESSOR

   

APPROVED BY: LESSEE

/s/ Clarence J. Turner

   

/s/ Kenneth R. Morris

TRICO RENTS, a Partnership

   

CERADYNE, INC., a Calif., Corporation



--------------------------------------------------------------------------------

ADDENDUM NO. 2, PG. 1

 

This Lease addendum refers to that certain Lease dated October 28, 1985 by and
between TRICO RENTS, a Partnership, as Lessor and CERADYNE, INC., a California
Corporation, as Lessee, for the premises known as and numbered 3169-B Red Hill
Avenue, Costa Mesa, California. The following paragraph is hereby incorporated
into the referenced Lease and made a part thereof. 54 OPTION TO RENEW. Lessor
hereby grants to the Lessee an Option to Renew this Lease for an additional five
(5) years on the following terms and conditions:

 

  A. The terms and conditions of the renewal period shall be the same as the
terms and conditions of this Lease except that the monthly rent shall be
adjusted to what is then the Fair Market Rental. The Fair Market Rental shall
include provisions to reflect rental increases after the commencement of the
option period.

 

  B. The Option to Renew period shall commence, if exercised, on November 1,
1990 and shall terminate on October 31, 1995.

 

  C. Lessee must notify Lessor, in writing, on or before February 1, 1990 of
Lessee’s intent to exercise its Option to Renew.

 

  D. Lessee must not be in default under any of the terms or conditions of this
Lease at the time that Lessee elects to exercise said Option to Renew.

 

  E. Special provision regarding Fair Market Rental: In the event that Lessee
elects to exercise the Option to Renew and in the further event the parties fail
to agree on a Fair Market Rental, then the following procedure shall be utilized
in fixing the Fair Market Rental. Within ten (10) days from receipt of notice by
the Lessor from the Lessee that it is the Lessee’s



--------------------------------------------------------------------------------

ADDENDUM NO. 2, PG. 2

 

 

intent to renew said Lease, Lessor and Lessee or their respective agents shall
meet with the intent of establishing the Fair Market Rental for the ensuing five
(5) year period of time. If within thirty (30) days of the initial Notice to
Renew period the parties are unable to agree on a Fair Market Rental for the
ensuing five (5) year period of time, then the Lessor and Lessee agree to have
the rental fixed for the subject period of time in the following manner:

 

  1. An independent, qualified real estate appraiser or real estate appraising
company shall be employed to establish the then prevailing Fair Market Rental
for the premises. The qualification for the appraiser shall include, but shall
not be limited to, membership in good standing in the American Institute of Real
Estate Appraisers and the individual involved shall have been awarded the MAI
designation. Further, said appraiser of appraisal company shall have a high
reputation in the industry. Said appraiser shall be selected by mutual consent
of the parties hereto. In the event that the parties hereto fail to agree on the
selection of the first appraiser, then each of the parties hereto may select,
independently, an appraiser to establish the Fair Market Rental in question. The
selected appraisers shall then be empowered to choose a third appraiser, thus
providing a total of three (3) qualified MAI type appraisers to fix the subject
rent. The three (3) appraisers will then be authorized to proceed as is shown in
Paragraph 2 which follows.

 

  2.

Assuming the parties agree on the first appraiser, then upon receipt of the
appraisal from the first selected appraiser the parties shall review said



--------------------------------------------------------------------------------

ADDENDUM NO. 2, PG. 3

 

 

If the parties agree to accept the recommended rental suggested by the
appraiser, then this rent shall become the fixed rent, plus rent adjustments, if
any, for the ensuing five (5) year period of time in question. Should the
parties fail to accept or agree upon the recommended rental by the appraiser,
then the parties agree to immediately employ the two (2) additional appraisers
whose qualifications shall be equivalent to those of the first appraiser, and
request that these additional appraisers establish the Fair Market Rental for
the property. Upon receipt of the additional recommended Fair Market Rental
appraisals, the parties shall take the results of the three (3) appraisals, add
the recommended Fair Market Rental suggested by all three (3) appraisers,
average the rent of the three (3) appraisals and the result shall become the
fixed rent for the five (5) year period in question, with any appropriate
adjustments.

 

  3. It is further agreed that the cost of employing any and all appraisers
shall be borne fully by the Lessor and Lessee. Each party further agrees to
promptly pay said appraisers’ fees and agrees to enter into a contract for their
services.

 

  4.

If for any reason the fixed rental has not been established by the expiration of
this Lease, then this



--------------------------------------------------------------------------------

ADDENDUM NO. 2, PG. 4

 

  Lease shall become null, void and of no further force and effect unless the
parties hereto agree to some form of temporary extension.

This document is dated October 28, 1985.

 

APPROVED BY: LESSOR

    APPROVED BY: LESSEE

/s/ Clarence J. Turner

   

/s/ Kenneth R. Morris

TRICO RENTS, a Partnership

   

CERADYNE, INC., a Calif. Corporation